UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1034


In re: DAVID LEE SMITH,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:06-hc-02061-BO)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus, seeking an order from this court

directing the district court to consolidate his state criminal sentences. We conclude that

Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when the

petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. This court

does not have jurisdiction to grant mandamus relief against state officials, Gurley v.

Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), and does not have

jurisdiction to review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S.

462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly, we

deny the petition for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2